Case 1:19-cv-21551-CMA Document 207 Entered on FLSD Docket 04/06/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 19-21551-CIV-ALTONAGA/Goodman

  In re:

  FARM-RAISED SALMON
  AND SALMON PRODUCTS
  ANTITRUST LITIGATION
  _____________________________/

                                 THIRD SCHEDULING ORDER

           THIS CAUSE came before the Court on the parties’ Joint Scheduling Report [ECF No.

  205], filed April 3, 2020. The parties met and conferred regarding Defendants’ Federal Rule of

  Civil Procedure 12(b)(6) joint motion to dismiss and a proposed joint scheduling report. (See

  generally Joint Scheduling Report). The parties have jointly proposed a briefing schedule for

  Defendants’ motion to dismiss, which the Court in some respects does not agree with. (See id.).

  Accordingly, the parties shall adhere to the following schedule:

           1.    The parties are DIRECTED to prepare and file a joint scheduling report, as

                 required by Local Rule 16.1, by July 17, 2020.

           2.    Defendants’ joint motion to dismiss shall be filed by April 20, 2020 and shall be

                 no more than 30 pages. Defendants’ Unopposed Motion for Extension of Time to

                 Respond to Plaintiffs’ Consolidated Amended Direct Purchaser Class Action

                 Complaint [ECF No. 206] is DENIED as moot.

           3.    Plaintiffs’ response to Defendants’ joint motion to dismiss shall be filed by June 8,

                 2020 and shall be no more than 30 pages.

           4.    Defendants’ reply to Plaintiffs’ response shall be filed by June 26, 2020 and shall

                 be no more than 15 pages.
Case 1:19-cv-21551-CMA Document 207 Entered on FLSD Docket 04/06/2020 Page 2 of 2

                                              CASE NO. 19-21551-CIV-ALTONAGA/Goodman

        5.      The parties have previewed their arguments regarding a stay of discovery. Records

                already produced by Defendants to the Department of Justice and other foreign and

                domestic government entities will be produced to Plaintiffs upon request. All other

                discovery is stayed pending resolution of the forthcoming motion to dismiss.

        DONE AND ORDERED in Miami, Florida, this 6th day of April, 2020.



                                                        _________________________________
                                                        CECILIA M. ALTONAGA
                                                        UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                                 2
